Citation Nr: 0118908	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from December 8, 1941 to September 24, 1942 
and Regular Philippine Army service from August 14, 1945 to 
February 20, 1946.  He was a prisoner of war (POW) from April 
to September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied service connection for ischemic heart disease.  

The RO previously denied service connection for ischemic 
heart disease in an August 1997 rating decision which became 
final.  See 38 C.F.R. § 20.1103 (2000).  A previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (citing 
38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO 
action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of the claim.  Id.


FINDINGS OF FACT

1.  Service connection for ischemic heart disease was denied 
by August 1997 rating decision; the veteran was notified 
thereof by letter in October 1997.  

2.  The veteran did not initiate a timely appeal.

3.  Evidence brought to VA's attention since the August 1997 
denial of service connection for ischemic heart disease is 
potentially probative of the issue at hand and so significant 
that it must be considered to decide fairly the merits of the 
claim.

4.  The veteran's ischemic heart disease is not shown to have 
had its onset during his active service.  

CONCLUSIONS OF LAW

1.  The August 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence to reopen the claim of service 
connection for ischemic heart disease has been received.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's ischemic heart disease was not incurred in 
active service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 U.S.C. § 5107(b) (as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000)); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was a POW during World War II.  According to 
service medical records, he suffered from malaria and amebic 
dysentery during service, but service medical records do not 
mention ischemic heart disease, beriberi heart disease, or 
swelling of the legs and feet.

In February 1997, he filed a claim of service connection for 
approximately 30 disabilities stemming from his prisoner of 
war experience to include ischemic heart disease.  

In May 1997, he completed Former POW Medical History form.  
He specifically indicated that he did not suffer from 
beriberi during captivity.  He also indicated that he did not 
suffer from swelling of the legs and feet or swelling in the 
joints.

In June 1997, he underwent a VA medical examination.  Lateral 
wall ischemia was diagnosed.  The examination report did not 
indicate that the veteran reported the presence of localized 
edema during his captivity.

By August 1997 rating decision, the RO denied service 
connection for ischemic heart disease.  He was given notice 
of the RO denial by letter in October 1997.  As the veteran 
did not initiate or perfect an appeal within one year of 
notification, the August 1997 decision is final.  38 C.F.R. 
§ 20.1103.

In June 2000, the veteran submitted a letter from W.B. 
Samonte, M.D., listing his hospitalizations since 1986.  
According to the letter, he was treated for ischemic heart 
disease in May 1989.  That month, he sought to reopen his 
claim of service connection ischemic heart disease.  It was 
indicated that he suffered from numerous disabling diseases 
during captivity and had "lots of localized edema."  

Law and Regulations

As noted above, the veteran's claim of service connection for 
ischemic heart disease was previously denied in an August 
1997 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's final decision 
in August 1997.

In this case, the additional evidence submitted after the 
initial rating decision consists of a confirmation of 
treatment for ischemic heart disease and a contention that he 
suffered "lots of localized edema" during confinement as a 
prisoner of war.  The new evidence establishes a diagnosis of 
ischemic heart disease for the first time and a statement 
confirming relevant symptomatology during captivity.  

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claim 
for service connection for ischemic heart disease in that it 
provides a current diagnosis and contributes to a more 
complete picture of the origin of the veteran's claimed 
disability.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service); Wamhoff v. Brown, 
8 Vet. App. 517 (1996) (it is well settled that there must be 
evidence of present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Absent proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App.49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996)

VCAA § 3(a), mandates that the Secretary has a duty provide 
notice to the claimant as to the information and evidence 
necessary to substantiate the claim.  Further, under VCAA, 
the Secretary has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Id. (to be 
codified as amended at 38 U.S.C. § 5103A).  However, under 
the revised § 5103A(a)(2), the Secretary is not required to 
provide assistance to the claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

Finally, under the newly-enacted 38 U.S.C. § 5103A(d), the 
Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 

Certain enumerated diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days, if such diseases were manifested to a 
degree of 10 percent or more at any time after discharge even 
though there is no record of such disease during service.  
Such enumerated POW presumptive diseases do not include 
cardiovascular disease, except for beriberi heart disease, 
which covers ischemic heart disease in a former POW who had 
experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c) (2000).

For the sake of clarification only, it is noted that beriberi 
is a disease caused by deficiency of thiamin (vitamin B) and 
characterized by polyneuritis, cardiac pathology, and edema.  
The epidemic form is found primarily in areas in which white 
(polished) rice is the staple food, as in Japan, China, the 
Philippines, India and other countries of Southeast Asia.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 193 (28th ed. 1994).  
Edema is the presence of abnormally large amounts of fluid in 
the intercellular tissue spaces of the body, Id. at 528.  
Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Analysis

The Board concludes that although this claim was decided by 
the RO before VCAA, a remand to the RO for additional action 
is not warranted as VA has already met its obligations to the 
veteran under that statute.  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The veteran was afforded a very thorough VA medical 
examination recently, he was given the opportunity to 
complete a Former POW Medical History form, and provided a 
statement of the case.  Additionally, the RO obtained service 
medical records and gave notice of the type of evidence 
necessary to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Although the record reflects that the veteran was treated for 
ischemic heart disease in 1989, service connection for the 
disability is not warranted in this case.  In essence, the 
veteran alleges that service connection for ischemic heart 
disease should be granted as he was a POW during World War 
II.  However, presumptive service connection for ischemic 
heart disease requires that there have been localized edema 
during captivity.  38 C.F.R. § 3.309(c), and Note.  In his 
May 1997 Former POW Medical History form, he indicated that 
he did not experience any localized swelling.  Only after his 
claim of service connection was denied by August 1997 rating 
decision did he have an epiphany, reverse his story 180 
degrees and claim that he did have localized edema during his 
WWII POW captivity.  

The Board finds the veteran's earlier statement denying 
localized edema during captivity far more credible than his 
subsequent statement to the contrary.  The latter statement 
was made more recently in connection with his claim for VA 
monetary benefits based on service connection for ischemic 
heart disease; obviously, it is less credible and far less 
reliable than the statement provided earlier.  As the veteran 
did not suffer localized edema while in captivity, service 
connection for ischemic heart disease must be denied.  Id.  

Moreover service connection is not warranted pursuant to 
38 C.F.R. § 3.303.  Although a physician's letter confirmed 
that he was treated for ischemic heart disease in May 1989 
and the June 1997 VA examination report reflected lateral 
wall ischemia, there is nothing in the record to link the 
veteran's present disability to service.  Service medical 
records are silent with respect to ischemic heart disease and 
the record contains no clinical evidence which would enable a 
physician to come to an informed conclusion regarding a link 
between any current ischemic heart disease and service.  
Thus, a further medical opinion would not be helpful, and VA 
is not required to provide a medical examination where the 
case contains sufficient evidence for the Board to decide the 
claim.  


ORDER

Service connection for ischemic heart disease is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

